16 F.3d 1230NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Steven R. WYCOFF; Plaintiff;Edward CLARK;  Raymond McKettrick;  Donald Saffell; DannyRankins; Tyrone Davis; Ronald A. Mahers;  GaryBrown; Fred Ruble, Appellants,v.Crispus C. NIX;  John Emmett; Successor to John Henry;Robert Washington;  Roger Lawson, Appellees.
No. 93-2569.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 1, 1994.Filed:  February 9, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Iowa State Penitentiary inmates Edward Clark, Raymond McKettrick, Donald Saffell, Danny Rankins, Tyrone Davis, Ronald A. Mahers, Gary Brown, and Fred Ruble appeal the District Court's1 judgment for defendant prison officials following a bench trial in this 42 U.S.C. Sec. 1983 action.  On appeal, appellants contend that their counsel was ineffective and that the District Court erred in its ruling.  As this is a civil action, there is no right to effective counsel.   Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).  The Sixth Amendment right to counsel applies only in criminal matters.  We cannot review the District Court's factual findings because appellants neither provided a trial transcript as required by Federal Rule of Appellate Procedure 10(b), nor requested one at government expense.   See Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (appellant's failure to provide a complete transcript makes it impossible to review evidence presented at trial), cert. denied, 484 U.S. 1071 (1988).


2
Accordingly, we affirm.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa